 

EXHIBIT 10.1

[tlogo.jpg]

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Award No.:           Participant:     (the “Participant”)       Notice: You have
been granted the following award of restricted stock units of MusclePharm
Corporation (the “Company”) in accordance with the terms of this Notice of
Restricted Stock Unit Award (the “Notice”) and the attached Restricted Stock
Unit Agreement (the “Agreement”).     Date of Grant:   (the “Grant Date”)      
  Number of Units:   (the “Units”)     Vesting Schedule: Number Vesting Date
(each a “Vesting Date”)                           The vesting of the Units is
subject to your continued service as an employee of the Company through such day
and upon the terms of this Notice and the Agreement.                       

 Your signature below indicates your agreement and understanding that this
Notice is subject to all of the terms and conditions contained in the Agreement,
which includes this Notice. PLEASE BE SURE TO READ ALL OF THIS NOTICE, AND THE
AGREEMENT, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS NOTICE OF
RESTRICTED STOCK UNIT AWARD.

 

  PARTICIPANT      MUSCLEPHARM CORPORATION                         By:      
Name:     Name:             Title:    

 

 

 

 

MusclePharm Corporation

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.Award of Restricted Stock Units. MusclePharm Corporation, a Nevada corporation
(the “Company”), hereby grants to the Participant an award (the “Award”) of the
number of restricted stock units (individually, a “Unit” and collectively, the
“Units”) set forth in the Notice of Restricted Stock Unit Award (the “Notice”)
attached to this Restricted Stock Unit Agreement (this “Agreement”). This
Agreement consists of the Notice and the terms and conditions set forth herein.
Unless otherwise provided herein, capitalized terms herein will have the same
meanings as the Notice.

 

2.Vesting Schedule.

 

(a)Each Unit held by the Participant will entitle the Participant to receive one
share of common stock of the Company, $0.001 par value per share (“Common
Stock”), upon the Vesting Date of such Units. Prior to the Vesting Date of a
Unit, the Participant will have no ownership interest in the Common Stock
represented by such Unit and the Participant will have no right to vote or
exercise proxies with respect to the Common Stock represented by such Unit.
Furthermore, the Participant will not receive any dividends on unvested Units.
No stock certificates will be issued as of the Grant Date set forth in the
Notice and the Units will be subject to forfeiture and other restrictions as set
forth below.

 

(b)Units scheduled to vest on a Vesting Date will vest only if the Participant
remains in continued service as an employee of the Company through such Vesting
Date. Should the Participant’s continued service as an employee of the Company
end at any time (a “Separation from Service”), any unvested Units will be
immediately forfeited. However, the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Company may, in its discretion,
provided the Award is not “deferral of income” pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), vest any unvested Units
upon Separation from Service. Participant will receive no payment for unvested
forfeited Units.

 

(c)The term “Separation from Service” shall have the same meaning as attributed
to it under Section 409A of the Code.

 

3.Change in Control.

 

(a)Notwithstanding Section 2(b) above, in the event there occurs a Change in
Control (as defined below) of the Company, then, except as provided herein, the
unvested Units outstanding immediately prior to such Change in Control will
accelerate and become fully vested upon (or, as may be necessary to effect such
acceleration, immediately prior to) the consummation of the Change in Control.

 

(b)The term “Change in Control” means the happening of any of the following
events:

 

(i)The acquisition by any one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company;

 

(ii)The acquisition by any one person, or more than one person acting as a
group, of all or substantially all of the Company’s assets during the 12-month
period ending on the date of the most recent acquisition. For purposes of this
Agreement, “substantially all” means at least 60% of the assets of the Company
immediately before such acquisition(s); or

 

1

 

 

(iii)When a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election.

 

The events described in this Section 3(b) will be interpreted to mean only
events that constitute a change in control event under Treasury Regulation
§1.409A-3(a)(5).

 

4.Settlement.

 

(a)Subject to the terms and conditions of this Agreement, within thirty (30)
days following each Vesting Date, except in no event later than March 15th of
the calendar year following the calendar year in which vesting occurs (which
payment schedule is intended to comply with the “short-term deferral” exemption
from the application of Section 409A of the Code), the Company will issue one
share of Common Stock for each Unit which vested on such Vesting Date in a
book-entry account in the name of the Participant with the Company’s transfer
agent.

 

(b)The Participant does not have and will not receive a right to defer receipt
of Common Stock in settlement of vested Units.

 

(c)In the event a portion or all of the Units granted in the Notice are deemed
to provide for the “deferral of income” pursuant to Section 409A of the Code,
and the Participant is a “Specified Employee” (as such term is defined in
Treasury Regulation §1.409A-1(i)) as of the date of the Participant’s Separation
from Service from the Company, any shares of Common Stock due to the Participant
due to the vesting of Units which have yet to be issued to the Participant as of
the Participant’s Separation from Service (the “Withheld Common Stock”) may not
be issued to the Participant before the date which is six months after the
Participant’s Separation From Service. Any Withheld Common Stock will be
accumulated and issued to the Participant on the first day of the seventh month
following the Participant’s Separation from Service. This Section 4(c) is
intended to comply with Treasury Regulation §1.409A-3(j)(2) and will be
interpreted in compliance therewith.

5.Taxes.

 

(a)Tax Liability. The Participant is ultimately liable and responsible for all
taxes owed by the Participant in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of Common Stock. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Participant’s tax liability.

 

(b)Payment of Withholding Taxes. In the event required by federal or state law,
the Company will have the right and is hereby authorized to withhold, or to
require the Participant to pay upon the occurrence of the event triggering the
requirement, any applicable withholding taxes in respect of the Units, their
grant, vesting or otherwise and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes. The Participant may satisfy such tax withholding obligation,
in whole or in part (without limitation) by (i) paying cash; (ii) electing to
have the Company withhold otherwise then deliverable Common Stock having a fair
market value equal to the minimum amount required to be withheld;
(iii) delivering to the Company, owned shares of Common Stock having a fair
market value equal to the amount required to be withheld; or (iv) through any
other lawful manner. The Participant agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to inadequate
withholding. 

 

2

 

 

(c)THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED HIM OR HER
TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND THE INCOME TAX LAWS OF ANY MUNICIPALITY OR
STATE IN WHICH HE OR SHE MAY RESIDE.

 

6.No Right to Continued Employment. The Participant’s employment with the
Company is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, subject to any written, express employment contract with the
Participant, nothing in this Agreement or the Notice will confer upon the
Participant any right to continue to be employed by the Company or will
interfere with, or restrict in any way, the rights of the Company, which are
hereby expressly reserved, to terminate the employment of the Participant at any
time for any reason whatsoever, with or without good cause. Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company.

 

7.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, Attn: Chief Executive Officer,
4721 Ironton Street, Building A, Denver, Colorado 80239, or at such other
address as the Company may hereafter designate in writing. Any notice to be
given to the Participant will be addressed to such Participant at the address
maintained by the Company for such person or at such other address as
Participant may specify in writing to the Company.

 

8.Award is Not Transferable. The Award and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Award, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

 

9.Compliance with Laws and Regulations.

 

(a)If the Participant is an “affiliate” of the Company, as that term is defined
in Rule 144 (“Rule 144”) under the Securities Act of 1933, as amended (the
“Securities Act”), the Participant may not sell the Common Stock received upon
vesting of the Units unless in compliance with Rule 144. Further, the
Participant’s subsequent sale of the Common Stock received upon the vesting of
Units will be subject to any market blackout-period that may be imposed by the
Company and must comply with the Company’s insider trading policies and any
other applicable securities laws. The Participant acknowledges and agrees that,
prior to the sale of any Common Stock acquired hereunder, it is the
Participant’s responsibility to determine whether or not such sale of such
Common Stock will subject the Participant to liability under insider trading
rules or other applicable Federal securities laws.

 

(b)The Units and the obligation of the Company to deliver Common Stock hereunder
will be subject in all respects to (i) all applicable Federal and state laws,
rules and regulations and (ii) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee will, in its discretion, determine to be necessary or applicable.
Moreover, the Company will not issue any Common Stock to the Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Common Stock upon any national
securities exchange or under any state or Federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company will not be required to issue any Common Stock to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.

 

(c)To the extent any payment under this Agreement is subject to Section 409A of
the Code, this Agreement and the Notice will be interpreted as necessary to
comply with Section 409A of the Code. To the extent any provision of this
Agreement or the Notice violates Section 409A of the Code, such provision will
hereby be amended to comply or, if it cannot be so amended, such provision is
void. The Company does not guarantee the tax treatment of any payment or
transfer of shares under this Agreement and the Participant will in all case be
responsible for any and all taxes due.

 

3

 

 

10.Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

11.Committee Authority. The Committee (or the full Board of Directors if the
Company does not have a compensation committee) will have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Units have vested). All actions taken and all interpretations and determinations
made by the Committee will be final and binding upon the Participant, the
Company and all other persons, and will be given the maximum deference permitted
by law. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement.

 

12.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

13.Provisions Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

14.Entire Agreement. This Agreement, including the Notice, constitutes the
entire understanding of the parties relating to the subjects covered herein. The
Participant expressly warrants that he or she is not executing the Notice in
reliance on any promises, representations or inducements other than those
contained herein.

 

15.Modifications to the Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless made in writing signed by the Participant and a duly authorized officer
of the Company. All modifications of or amendments to this Agreement must either
(a) comply with Section 409A of the Code or (b) not cause this Award to be
subject to Section 409A of the Code if this Award is not already subject to
Section 409A of the Code.

 

16.Recoupment Policy. Notwithstanding the vesting terms of this Agreement, the
Award is subject to any compensatory recovery (clawback) policy in effect at the
time of each Vesting Date.

 

17.Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Colorado, without regard to its
conflict of law provisions.

 

18.Data Protection. By accepting the Award the Participant agrees and consents:

 

(a)to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the Units granted to the Participant, and of Common Stock issued or
transferred to the Participant pursuant to this Agreement (“Data”); and

 

(b)to the Company transferring Data to any subsidiary or affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and

 

(c)to the use of such Data by any person for such purposes; and

 

(d)to the transfer to and retention of such Data by third parties in connection
with such purposes.

 

4

 

 

19.Participant Acknowledgements. The Participant represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Award
subject to all of the terms and provisions hereof. The Participant has reviewed
this Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice and fully understands all provisions of
this Agreement and the Notice.

 

20.Capital Adjustment. If corporate transactions such as stock dividends, stock
splits, spin-offs, split-offs, recapitalizations, mergers, consolidations or
reorganizations of or by the Company (“Corporate Transactions”) occur prior to
the time, if any, that an outstanding, vested Unit is settled and paid, the
Committee will make those adjustments, if any, in the number, class or kind of
the Common Stock that relate to any such Units that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of the
Participant are neither enlarged nor diminished as a result of such Corporate
Transactions, including without limitation (i) measuring the value per share of
Common Stock of any share-denominated award authorized for payment to the
Participant by reference to the per share value of the consideration payable to
a shareholder of the Company in connection with such Corporate Transactions, and
(ii) authorizing payment of the entire value of any award amount authorized for
payment to The Participant pursuant to Section 4 to be paid in cash at the time
otherwise specified in Section 4.

 

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the Participant.

 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS WILL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE PARTICIPANT’S CONTINUED SERVICE
AS AN EMPLOYEE OF THE COMPANY (NOT THROUGH THE ACT OF BEING GRANTED THIS AWARD
OR ACQUIRING RESTRICTED STOCK UNITS HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THE NOTICE NOR THIS AGREEMENT WILL
CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY.

 

5

 

